DETAILED ACTION
1.	This office action is in response to the AFCP filed on 10/07/2021. 
2.	Claims 1, 2, and 7 are canceled. 
3.	Claims 3-6 and 8-12 are currently pending and have been considered below.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gary Jacobs on October 18, 2021.
The application has been amended as follows: 
 	Listing of Claims
3.   	(Currently Amended) The method according to claim 12, the body motion sensor being configured to detect an acceleration of the body of the person and output an acceleration signal, the method further comprising:
 	calculating the walking the [[a]] stride of the person, and a walk cycle of the person based on the acceleration signal obtained from the body motion sensor, and
 	wherein whether the person is walking with the predetermined stride is determined based on the calculated walking 

4.   	(Currently Amended) The method according to claim 12, the body motion sensor being configured to detect an acceleration of the body of the person and output an acceleration signal, the method further comprising:
 	obtaining a gravity-center signal from a pressure sensor that detects a change in a gravity center of the person while the person walks; and
 	calculating the walking the [[a]] stride of the person, and a walk cycle of the person based on the acceleration signal obtained from the body motion sensor and the gravity-center signal obtained from the pressure sensor, and
 	wherein whether the person is walking with the predetermined stride is determined based on the calculated walking 

8.  (Currently Amended) The method according to claim 12, wherein the comparing operation determines that the attached position of the body motion sensor is shifted from the initially attached position when at least one of differences, regarding a walk cycle, the [[a]] stride, and a maximum value, between the reference-walk-waveform and the waveform of the obtained second body motion signal is equal to or higher than a threshold.

10.  (Currently Amended) A detecting device for determining whether an attached position of a body motion sensor being attached to a body of a person and configured to shifting of the body motion sensor 
 	a processor; and
 	a memory, 
 	the processor configured to obtain 
 	detecting a first body motion signal from the body motion sensor while the person walks,
 	determining a parameter of a walking condition of the person from the first body motion signal and determining from the parameter a [[the]] stride of the person walking that generates the first body motion signal from the body motion sensor,
 	determining if the determined stride is to be used in detecting a shift of the body motion sensor from the initially attached position, 
 	if the determined stride is not to be used in detecting the shift of the body motion sensor from the initially attached position, 
 	increasing a first stride presented to the person for obtaining the reference-walk-waveform 
 	determining 
 	if the determined stride is to be used in detecting the shift of the body motion sensor from the initially attached position, 
 	determining the reference-walk-waveform and
saving the determined reference-walk-waveform wherein the saved reference-walk-waveform represents a predetermined stride,
 	obtaining a second body motion signal from the body motion sensor while the person walks with the predetermined stride, the body motion sensor being attached to the body of the person and configured to detect the body motion of the person,
     reading out the obtained reference-walk-waveform from the memory,
     comparing the read-out reference-walk-waveform with a waveform of the obtained second body motion signal to determine whether an attached position of the body motion sensor is shifted from the initially attached position, and
     outputting a result of the comparing.

12.  (Currently Amended) A method performed by a computer of determining whether an attached position of a body motion sensor being attached to a body of a person and configured to detect shifting of the body motion sensor 
 	obtaining a reference-walk-waveform by 
 	detecting a first body motion signal from the body motion sensor while the person walks, 
 	determining a parameter of a walking condition of the person from the first body motion signal and determining from the parameter a [[the]] stride of the person walking that generates the first body motion signal from the body motion sensor,
 	determining if the determined stride is to be used in detecting a shift of the body motion sensor from the initially attached position, 

 	increasing a first stride presented to the person for obtaining the reference-walk-waveform 
 	determining 
 	if the determined stride is to be used in detecting the shift of the body motion sensor from the initially attached position, 
 	determining the reference-walk-waveform and
 	saving the determined reference-walk-waveform wherein the saved reference-walk-waveform represents a predetermined stride,
 	obtaining a second body motion signal from the body motion sensor while the person walks with the predetermined stride;
 	reading out the obtained reference-walk-waveform from the memory;
 	comparing the read-out reference-walk-waveform with a waveform of the obtained second body motion signal to determine whether an attached position of the body motion sensor is shifted from the initially attached position; and
 	outputting a result of the comparing. 

Allowable Subject Matter
5.	Claims 3-6 and 8-12 are allowed.
Claims 3-6 and 8-12 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claims 10 and 12 are allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the device and method comprising: determining if the determined stride is to be used in detecting a shift of the body motion sensor from the initially attached position, if the determined stride is not to be used in detecting the shift of the body motion sensor from the initially attached position, increasing a first stride presented to the person for obtaining the reference-walk-waveform by a predetermined distance, and determining whether the increased stride presented to the person is to be used in detecting the shift of the body motion sensor from the initially attached position, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 3-6, 8-9, and 11 the closest prior art of record, record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 10 and 12, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Examiner, Art Unit 2864